650 So. 2d 696 (1995)
Rigoberto NODAL, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-259.
District Court of Appeal of Florida, Third District.
February 22, 1995.
Rigoberto Nodal, in pro. per.
Robert A. Butterworth, Atty. Gen., and Mark Rosenblatt, Asst. Atty. Gen., for appellee.
Before HUBBART, BASKIN and LEVY, JJ.
PER CURIAM.
This is an appeal by the defendant Rigoberto Nodal from judgments of conviction and sentences for trafficking in marijuana and conspiracy to traffic in marijuana entered after a negotiated plea. We find no merit in any of the points raised by the defendant on appeal, save one. We conclude that the trial court committed reversible error in entering a written sentence imposing a three-year mandatory minimum sentence on the defendant because it does not conform to the trial court's oral pronouncement of sentence in open court in which a three-year mandatory minimum sentence was not imposed. The law is clear that the written sentence entered in a criminal case must conform to the trial court's oral pronouncement of sentence in open court. See, e.g., White v. State, 624 So. 2d 811 (Fla. 3d DCA 1993); Urquiaga v. State, 624 So. 2d 810 (Fla. *697 3d DCA 1993); Kord v. State, 508 So. 2d 758 (Fla. 4th DCA 1987).
The final judgment of convictions and sentences under review are affirmed, save for the imposition of the three-year mandatory minimum sentence imposed in this case, which sentence is hereby stricken.
Affirmed as modified.